department of the treasury internal_revenue_service washington d c tax exempt and jun uniform issue list set ep ata control number legend ‘taxpayer iraa financial_institution b account trad financial_institution e financial nstitution f individual g amount amount state h state i dear this letter is in response to a request for a private_letter_ruling dated date as supplemented by additional correspondence received by facsimile on july and date and date in which you have applied for a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer age represents that her failure to accomplish a rollover within the 60-day period prescribed by sec_408 of the code of the distribution of amount from ira a and amount from ira d was due to her having to care for her father during the 60-day rollover period taxpayer further represents that neither amount nor amount has been used for any purpose taxpayer maintained ira a with financial_institution b and ira d with financial_institution e under sec_408 of the code on date taxpayer liquidated tra a and transferred the proceeds amount to account c a non-ira account also maintained with financial_institution b in addition on date taxpayer took a distribution totaling amount from ira d and transferred amount to an account with financial_institution f taxpayer intended for amount sec_1 and to remain in an ira in august of taxpayer was informed her father individual g had been hospitalized and required surgery due to a fractured spine he required several medical procedures including a second surgery taxpayer traveled from state h to state i where she remained until early october of when her father was transferred to a nursing home during this period she spent almost all of her time dealing with his medical problems and eventual admission to a nursing home based on the above facts and representations you request that the internal_revenue_service service waive the 60-day rollover requirement contained in code sec_408 with respect to the distributions of amounts and sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in gross_income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into an ira for the benefit of such individual not later than the day after the day on which the individual receives the payment or distribution or gi the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 o received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an tra which was tot includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code revproc_2003_16 2003_4_irb_359 date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 d the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented and the documentation submitted by taxpayer is consistent with her assertion that her failure to accomplish a timely rollover of amount sec_1 and was due to her having to care for her father during the 60-day rollover period which impeded her ability to accomplish a timely rollover therefore pursuant to code sec_408 the service hereby waives the 60-day rollover requirement with respect to the distribution of amount from ira a and amount trom jra d taxpayer is granted a period of days from the issuance of this letter_ruling to contribute amount sec_1 and into a rollover ira provided all other requirements of sec_408 except the 60-day requirement are met with respect to such contribution amounts and will be considered rollover_contributions within the meaning of sec_408 no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this ruling does not authorize the rollover of amounts that are required to be distributed by sec_401 of the code this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact ad sat sincerely yours culler aa wecteis manager employee_plans technical group enclosures deleted copy of this letter notice of intention to disclose notice
